


Exhibit 10.2


EXECUTION VERSION


    










$225,000,000
AMENDED AND RESTATED
TERM LOAN AGREEMENT


Dated as of December 12, 2013
among
PLUM CREEK TIMBERLANDS, L.P.,
as the Borrower,
NORTHWEST FARM CREDIT SERVICES, PCA,
as Administrative Agent,
COBANK, ACB
as Syndication Agent,
THE LENDERS PARTY HERETO

NORTHWEST FARM CREDIT SERVICES, PCA,
and
COBANK, ACB

as Joint Lead Arrangers and Joint Book Runners
    






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS6
1.01Defined Terms.    6
1.02Other Interpretive Provisions.    24
1.03Accounting Terms.    25
1.04Rounding.    26
1.05Times of Day.    26
ARTICLE II. THE COMMITMENTS AND BORROWING26
2.01The Term Loan.    26
2.02Borrowing, Conversions and Continuations of Loans.    26
2.03Prepayments.    28
2.04Termination or Reduction of Commitments.    29
2.05Repayment of Loans.    29
2.06Interest.    29
2.07Fees.    30
2.08Computation of Interest and Fees.    30
2.09Evidence of Debt.    30
2.10Payments Generally; Administrative Agent’s Clawback.    30
2.11Sharing of Payments by Lenders.    31
2.12[Reserved].    32
2.13Defaulting Lenders.    32
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY33
3.01Taxes.    33
3.02Illegality.    37
3.03Inability to Determine Rates.    37
3.04Increased Costs; Reserves on Eurodollar Rate Loans.    38
3.05Compensation for Losses.    39
3.06Mitigation Obligations; Replacement of Lenders.    39
3.07Survival.    40
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWING40
4.01Conditions to the Closing Date.    40
4.02Conditions to the Borrowing.    42
4.03Conditions to the Restatement Date.    43
ARTICLE V. REPRESENTATIONS AND WARRANTIES44
5.01Existence, Qualification and Power; Compliance with Laws.    44
5.02Authorization; No Contravention.    44
5.03Governmental Authorization; Other Consents.    45
5.04Binding Effect.    45
5.05Litigation.    45
5.06No Default.    45
5.07ERISA Compliance.    45




--------------------------------------------------------------------------------




5.08Use of Proceeds.    46
5.09Margin Regulations; Investment Company Act.    46
5.10Ownership of Property; Liens.    46
5.11Taxes.    46
5.12Financial Statements; No Material Adverse Effect.    46
5.13Environmental Compliance.    47
5.14No Burdensome Restrictions.    48
5.15Solvency.    48
5.16Labor Relations.    48
5.17Intellectual Property; Licenses, Etc.    48
5.18[Reserved].    48
5.19Insurance.    48
5.20Disclosure.    49
5.21Taxpayer Identification Number.    49
ARTICLE VI. AFFIRMATIVE COVENANTS49
6.01Financial Statements.    49
6.02Certificates; Other Information.    50
6.03Notices.    51
6.04Preservation of Existence, Etc.    52
6.05Maintenance of Certain Properties.    52
6.06Maintenance of Insurance.    53
6.07Payment of Obligations.    53
6.08Compliance with Laws.    53
6.09Books and Records.    53
6.10Inspection Rights.    53
6.11Environmental Laws.    54
6.12Use of Proceeds.    54
6.13Farm Credit Equity.    54
ARTICLE VII. NEGATIVE COVENANTS55
7.01Liens.    55
7.02Fundamental Changes.    57
7.03Dispositions of Timberlands.    57
7.04Acquisitions.    58
7.05Restricted Subsidiary Indebtedness.    58
7.06Transactions with Affiliates.    59
7.07Use of Proceeds.    59
7.08Sale of Stock and Indebtedness of Restricted Subsidiaries.    59
7.09[Reserved].    60
7.10[Reserved].    60
7.11Sale and Leaseback.    60
7.12Restricted Payments.    60
7.13Change in Nature of Business.    60
7.14Issuance of Stock by Restricted Subsidiaries.    60
7.15Amendments.    60
7.16Interest Coverage Ratio.    61
7.17Maximum Leverage Ratio.    61




--------------------------------------------------------------------------------




ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES61
8.01Events of Default.    61
8.02Remedies Upon Event of Default.    63
8.03Application of Funds.    63
ARTICLE IX. ADMINISTRATIVE AGENT64
9.01Appointment and Authority.    64
9.02Rights as a Lender.    64
9.03Exculpatory Provisions.    64
9.04Reliance by the Administrative Agent.    65
9.05Delegation of Duties.    66
9.06Resignation of Administrative Agent.    66
9.07Non-Reliance on Administrative Agent and Other Lenders.    67
9.08No Other Duties, etc.    67
ARTICLE X. MISCELLANEOUS67
10.01Amendments, Etc.    67
10.02Notices; Effectiveness; Electronic Communication.    68
10.03No Waiver; Cumulative Remedies.    70
10.04Expenses; Indemnity; Damage Waiver.    71
10.05Payments Set Aside.    72
10.06Successors and Assigns.    73
10.07Treatment of Certain Information; Confidentiality.    78
10.08Right of Setoff.    78
10.09Interest Rate Limitation.    79
10.10Counterparts; Integration; Effectiveness.    79
10.11Survival of Representations and Warranties.    79
10.12Severability.    80
10.13Replacement of Lenders.    80
10.14Governing Law; Jurisdiction; Etc.    81
10.15Waiver of Jury Trial.    82
10.16No Advisory or Fiduciary Responsibility.    82
10.17Electronic Execution of Assignments and Certain Other Documents.    83
10.18USA PATRIOT Act Notice.    83
10.19Time of the Essence.    83






--------------------------------------------------------------------------------






SCHEDULES
2.01    Commitments and Applicable Percentages
4.01(f)    Farm Credit Equities Purchased at Closing
5.13    Environmental Matters
6.13    Farm Credit Equity Documents
7.01    Existing Liens
7.05(c)    Existing Subsidiary Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices
10.06(e)    Voting Participants at Closing




EXHIBITS
Form of
A    Loan Notice/Repayment Notice
B    Note
C    Compliance Certificate
D    Assignment and Assumption
E    Opinion Matters




--------------------------------------------------------------------------------






AMENDED AND RESTATED
TERM LOAN AGREEMENT


This AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) is entered into
as of December 12, 2013 among PLUM CREEK TIMBERLANDS, L.P., a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and NORTHWEST FARM
CREDIT SERVICES, PCA as Administrative Agent.
WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent have entered into that certain Credit Agreement dated as of
March 2, 2012 (as amended as of June 4, 2012, the “Existing Credit Agreement”);
and
WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement to make certain amendments and modifications, all
as more fully set forth herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that, as of the Restatement Date, the
Existing Credit Agreement is amended and restated to read as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary of the Borrower), (b) the
acquisition of in excess of 50% of the capital stock, partnership interests,
membership interests or equity of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary of the Borrower
or, if the acquired Person is a Subsidiary of the Borrower, the Borrower).
“Administrative Agent” means NWFCS in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is
$450,000,000.
“Agreement” means this Term Loan Agreement.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Commitment at any time, the percentage of the aggregate
Commitments represented by such Lender’s




--------------------------------------------------------------------------------




Commitment at such time, and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage of the outstanding principal
amount of the Term Loan held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, (a) with respect to Eurodollar Rate
Loans, 1.50% per annum and (b) with respect to Base Rate Loans, 0.50% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means NWFCS and CoBank.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
“Assumption Agreement” means, with respect to any Restricted Subsidiary, an
agreement pursuant to which such Restricted Subsidiary assumes, jointly and
severally, a portion of Indebtedness for borrowed money of the Borrower.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from the Closing Date to the earliest of
(i) July 11, 2012, (ii) the date of termination of the Commitments pursuant to
Section 2.04, (iii) the date of termination of the commitment of each Lender to
make Loans pursuant to Section 8.02 and (iv) the initial Borrowing of the Term
Loan pursuant to Section 2.01.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Prime Rate and (b) the Eurodollar Rate plus 1.0%. Each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate or the Eurodollar Rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower’s Knowledge” or “Knowledge of the Borrower” means the actual knowledge
of any person holding any of the following offices as of the date of
determination: (a) President, Chief Executive Officer,




--------------------------------------------------------------------------------




any Executive Vice President, Chief Financial Officer, General Counsel,
Secretary, Vice President-Human Resources, and Vice President - Environmental
Affairs, and any successor to those offices, such persons being the principal
persons employed by the Borrower ultimately responsible for environmental
operations and compliance, ERISA and legal matters relating to the Borrower or
(b) the Treasurer or any other person having the primary responsibility for the
day-to-day administration of, and dealings with the Administrative Agent and the
Lenders in connection with, this Agreement.
“Borrowing” means the borrowing of the Term Loan pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means:
(a)    any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of the
REIT or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of 50% or more of the Equity
Interests of the REIT entitled to vote for members of the board of directors or
equivalent governing body of the REIT on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right) (such Equity Interests, “Voting Interests”);
provided, however, that a transaction will not be deemed to involve a Change of
Control of the REIT if the REIT becomes a wholly owned subsidiary of a holding
company and the holders of the Voting Interests of such holding company
immediately following that transaction are substantially the same as the holders
of the Voting Interests of the REIT immediately prior to the transaction; or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the REIT cease to
be composed of individuals (such individuals “continuing directors”) (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
provided that, for purposes of clause (ii) and (iii) “approval” by the
continuing directors does not preclude the continuing directors from also
recommending or endorsing any other nominee or slate of nominees in connection
with the same election; or




--------------------------------------------------------------------------------




(c)    Plum Creek Timber I, L.L.C. (or a successor general partner of the
Borrower) ceases to be a Subsidiary of the REIT or to be controlled by the REIT;
or
(d)    Plum Creek Timber I, L.L.C. (or a successor that is a Subsidiary of the
REIT and is controlled by the REIT) ceases to be the general partner of the
Borrower or ceases to control the Borrower.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“CoBank” means CoBank, ACB in its capacity as joint lead arranger, joint book
runner and Syndication Agent.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means credit support provided in any timber installment note
transaction.
“Commitment” means, as to each Lender, its obligation to make its portion of the
Term Loan to the Borrower pursuant to Section 2.01, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Net Tangible Assets” means, as of the last day of any fiscal
quarter, total assets less the sum of total current liabilities and intangible
assets, in each case as set forth on the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of such date and computed in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that (a) with respect to a Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including the Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) with respect to a
Quoted Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund its portion of the Term Loan when required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or




--------------------------------------------------------------------------------




more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Designated Immaterial Subsidiary” means any entity which would otherwise be a
Restricted Subsidiary and which at any time is designated by the Borrower in
writing to the Administrative Agent as a Designated Immaterial Subsidiary,
provided that no such designation of any entity as a Designated Immaterial
Subsidiary shall be effective unless (a) at the time of such designation, such
entity does not own any shares of stock or Indebtedness of any Restricted
Subsidiary which is not simultaneously being designated as a Designated
Immaterial Subsidiary, and (b) immediately after giving effect to such
designation, no Event of Default or Material Default shall have occurred or be
continuing, and provided, further, that if at any time all Designated Immaterial
Subsidiaries on a consolidated basis would be a “significant subsidiary”
(assuming the Borrower is the registrant) within the meaning of Regulation S-X
(17 C.F.R. Part 210) the Borrower shall designate one or more Designated
Immaterial Subsidiaries which are directly owned by the Borrower and its
Restricted Subsidiaries as Restricted Subsidiaries such that the condition in
this proviso is no longer applicable and the entities so designated shall no
longer be Designated Immaterial Subsidiaries. Any entity which has been
designated a Designated Immaterial Subsidiary shall not thereafter become a
Restricted Subsidiary except pursuant to a designation required by the last
proviso in the preceding sentence, and any Designated Immaterial Subsidiary
which has been designated a Restricted Subsidiary pursuant to the last proviso
of the preceding sentence shall not thereafter be redesignated as a Designated
Immaterial Subsidiary.
“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis the sum of (a) the net income (or net loss) for such period
(excluding extraordinary gains and extraordinary losses), plus (b) all amounts
treated as expenses for depreciation, depletion and interest and the
amortization of




--------------------------------------------------------------------------------




intangibles of any kind to the extent included in the determination of such net
income (or loss), plus (c) the basis of Timberlands sold, plus (d) all accrued
taxes on or measured by income to the extent included in the determination of
such net income (or loss), provided that for purposes of calculating compliance
with Section 7.16, the EBITDA attributable to Property acquired by the Borrower
or any of its Subsidiaries during any period of four full fiscal quarters shall
be included on a pro forma basis for such period of four fiscal quarters
(assuming the consummation of each such acquisition occurred on the first day of
such period of four fiscal quarters).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by such
person, or (b) any other circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permits” has the meaning specified in Section 5.13.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).




--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then the “Eurodollar Rate” for such Base
Rate Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by major banks in the London interbank
market to the Administrative Agent at approximately 11:00 a.m. (London time) on
such date of determination for a period equal to one month commencing on such
date of determination.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or gross receipts (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), in each case by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or by reason of any other
connection between the jurisdiction imposing such tax and such recipient (other
than a connection arising or deemed to arise from any transaction contemplated
hereunder or activity associated herewith) or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by




--------------------------------------------------------------------------------




the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e) to establish
a complete exemption from United States Federal withholding tax, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a) and (d) any taxes imposed on any “withholdable
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the applicable requirements as in effect after December 31, 2012 in
FATCA to establish that such payment is exempt from withholding under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of June 15,
2007, as amended by that certain First Amendment to Credit Agreement dated as of
October 27, 2011, among the Borrower, Bank of America, N.A., as administrative
agent and the other financial institutions party thereto.
“Existing Subsidiary Indebtedness” has the meaning specified in Section 7.05.
“Farm Credit Equities” has the meaning specified in Section 6.13(a).
“Farm Credit Lender” means each lending institution organized and existing
pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof and
any regulations promulgated thereunder or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, without duplication, any Indebtedness, whether current or
long-term, for borrowed money (including Obligations hereunder) and which
Indebtedness bears interest, but excluding Indebtedness (w) of a Subsidiary to
another Subsidiary or to the Borrower, (x) of the Borrower to a Subsidiary, (y)
of the Borrower or its Subsidiaries that is non-recourse to the Borrower and its
Subsidiaries and to their respective assets, and (z) of the Borrower or its
Subsidiaries that is secured by Collateral in an amount equal to at least 90% of
the outstanding principal balance thereof.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other




--------------------------------------------------------------------------------




principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Partner” means Plum Creek Timber I, L.L.C., a limited liability company
organized and existing under the laws of the State of Delaware, and any
successor managing general partner of the Borrower.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    the Swap Termination Value of any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or




--------------------------------------------------------------------------------




other title retention agreements), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Coverage Ratio” means, as measured quarterly on the last day of each
fiscal quarter for the four fiscal quarter period then ending, the ratio of:
(i)    EBITDA to
(ii)    the consolidated interest expense (including capitalized interest) of
the Borrower and its Subsidiaries for the four fiscal quarter period then ending
calculated in accordance with GAAP, plus interest expense that would have been
payable during such four fiscal quarters had any Indebtedness incurred during
such period for the purpose of acquiring Property been incurred at the beginning
of such period, based upon the interest rate applicable to such Indebtedness at
the end of such period or, if the interest rate at the end of such period was a
Base Rate, the Eurodollar Rate applicable to such Indebtedness immediately
preceding the end of such period plus any applicable margin.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
or Quoted Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date that is one, two,
three or six months thereafter, as selected by the Borrower in its Loan Notice
and (b) as to each Quoted Rate Loan, a period of time selected by the Borrower
and agreed to by the Lenders in connection with (and to apply to) any election
permitted hereunder to have Loans bear interest at a Quoted Rate; provided that:




--------------------------------------------------------------------------------




(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date;
(iv)    except as set forth in clause (iii) above, each Interest Period with
respect to a Quoted Rate Loan shall be for a minimum of 365 days; and
(v)    each Interest Period with respect to a Quoted Rate Loan shall commence on
the effective date of the Quoted Rate Option, which shall be (i) the date of the
initial Borrowing with respect to any portion of the initial advance of the Term
Loan that will bear interest at the Quoted Rate or (ii) the date of continuation
of or conversion to the Quoted Rate Option with respect to any existing Loans.
“IRS” means the United States Internal Revenue Service.
“Joint Fee Letter” means the letter agreement, dated as of January 13, 2012,
among the Borrower, Northwest Farm Credit Services, PCA and CoBank, ACB.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage Ratio” means, at any date of determination, a quotient, expressed as a
percentage, the numerator of which shall be the total Funded Debt of the
Borrower and its Subsidiaries on a consolidated basis as of such date and the
denominator of which shall be the net worth of the Borrower and its Subsidiaries
on a consolidated basis plus the total Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis as of such date.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) but not
including the interest of a lessor under an operating lease.
“Loan” means a portion of the Term Loan that is a Eurodollar Rate Loan, a Quoted
Rate Loan or a Base Rate Loan.




--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, each Note and all other documents
delivered to or by the Administrative Agent or the Lenders in connection
herewith or therewith, and the Joint Fee Letter.
“Loan Notice” means a notice of (a) the Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans or
Quoted Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, any of the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Borrower to perform under any Loan Document and avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Loan Document.
“Material Default” means any continuing Default as to which a written notice of
such Default (which notice has not been rescinded) shall have been received by
the Borrower, the General Partner or the REIT from the Administrative Agent or
any Lender, or any continuing Event of Default.
“Maturity Date” means April 3, 2019; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Proceeds” means proceeds in cash as and when received by the Person making
a sale or disposition of Property, net of: (a) the direct costs relating to such
sale excluding amounts payable to the Borrower, any Affiliate of the Borrower or
any other Person in which the Borrower holds an equity or other ownership
interest, (b) sale, use or other transaction taxes paid or payable as a result
thereof, and (c) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Lien on the asset
which is the subject of such disposition.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.
“NWFCS” means Northwest Farm Credit Services, PCA in its capacity as joint lead
arranger, joint book runner and Administrative Agent.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan, whether direct or




--------------------------------------------------------------------------------




indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower or any Subsidiary of the Borrower, the ordinary course of such Person’s
business, as conducted by any such Person in accordance with past practice and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Term Loan after giving effect to any prepayments or repayments of
the Term Loan occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Partner Entities” means, collectively, the REIT and the General Partner.
“Partner Entities’ Knowledge” or “Knowledge of each of the Partner Entities”
means the actual knowledge of any person holding any of the following offices as
of the date of determination: (a) President, Chief Executive Officer, any
Executive Vice President, Chief Financial Officer, General Counsel, Secretary,
Vice President-Human Resources, and Vice President - Environmental Affairs, and
any successor to those offices, such persons being the principal persons
employed by any Partner Entity ultimately responsible for environmental
operations and compliance, ERISA and legal matters relating to such Partner
Entity or (b) the Treasurer or any other person having the primary
responsibility for the day-to-day administration of, and dealings with the
Administrative Agent and the Lenders in connection with, this Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (a) all transactions related to such Acquisition shall be
consummated in all material respects in accordance with applicable Law and (b)
the Borrower shall be in compliance with the financial covenants set forth in
Sections 7.16 and 7.17 on a pro forma basis as of the last day of the fiscal
quarter most recently ended, and immediately




--------------------------------------------------------------------------------




prior to, and after giving effect to, such Acquisition, no Default shall have
occurred and be continuing or would result therefrom.
“Permitted Lien” has the meaning specified in Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Plum Creek Manufacturing” means Plum Creek Manufacturing, L.P., a Delaware
limited partnership.
“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 70% of the nation’s largest
banks. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such Prime Rate occurs.
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
“Quoted Rate” means a fixed rate of interest for a specified Interest Period as
determined and quoted by the Administrative Agent from time to time, at the
request of the Borrower and with the concurrence of the Lenders, pursuant to
Section 2.02(a).
“Quoted Rate Loan” means any Loan that bears interest at a Quoted Rate.
“Quoted Rate Option” means the option of the Borrower to have Loans bear
interest at the Quoted Rate and under the terms set forth in Section 2.02(a).
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“REIT” means Plum Creek Timber Company, Inc., a Delaware corporation.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Lenders” means, at any time, Lenders and Voting Participants holding
in the aggregate more than 50% of the Commitments or, if the Term Loan has been
funded, the outstanding Term Loan. The portion of the outstanding Term Loan held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon the Person or any of its Property or to which the Person or any of its
Property is subject.




--------------------------------------------------------------------------------




“Responsible Officer” means the chief executive officer, the president or any
vice president of the REIT acting in its capacity as the sole member of the
General Partner, as general partner of the Borrower, or any other officer
thereof having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer or
the treasurer of the REIT acting in its capacity as the sole member of the
General Partner, as general partner of the Borrower, or any other officer having
substantially the same authority and responsibility.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Restricted Subsidiary” means any Subsidiary other than any Designated
Immaterial Subsidiary.
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Restatement Date” means the date on which the conditions precedent specified in
Section 4.03 have been satisfied or waived.
“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.
“Solvent” means, as to any Person at any time, that (a) (i) in the case of a
Person that is not a partnership, the fair value of the Property of such Person
is greater than the amount of such Person’s liabilities (including disputed,
contingent and unliquidated liabilities), and (ii) in the case of a Person that
is a partnership, the sum of (A) the fair value of the Property of such Person
plus (B) the sum of the excess of the fair value of each general partner’s
non-partnership Property over such partner’s non-partnership debts (together,
the “Applicable Property”) is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities), as
such value for purposes of both clauses (i) and (ii) is established and
liabilities evaluated for purposes of Section 101(31) of the Bankruptcy Code
and, in the alternative, for purposes of the Uniform Fraudulent Transfer Act;
(b) the present fair saleable value of the Property of such Person (or, in the
case of a partnership, the Applicable Property for such Person) is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its Property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such




--------------------------------------------------------------------------------




Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan” has the meaning specified in Section 2.01.
“Timber” means all crops and trees, timber, whether severed or unsevered and
including standing and down timber, stumps and cut timber, logs, wood chips and
other forest products, whether now located or hereafter planted or growing in or
on the Timberlands or otherwise or now or hereafter removed from the Timberlands
or otherwise for sale or other disposition.
“Timberlands” means, as of any date of determination, all real property owned by
or leased to the Borrower or any Subsidiary that is suitable for Timber
production, natural resource development or real estate development. For the
avoidance of doubt, “Timberlands” shall exclude property, plant and equipment of
the Borrower and its Subsidiaries associated with their manufacturing
activities.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Quoted Rate Loan or a Eurodollar Rate Loan.
“United States” and “U. S.” mean the United States of America.
“Voting Participant” means a Person that satisfies the criteria in clauses (i)
through (iv) of the first sentence of Section 10.06(e).




--------------------------------------------------------------------------------




“Voting Participant Notice” has the meaning specified in Section 10.06(e).
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c)    Fiscal Year and Fiscal Quarter. References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of the Borrower.




--------------------------------------------------------------------------------




1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to San Francisco, California time (daylight or standard, as
applicable).
ARTICLE II.    
THE COMMITMENTS AND BORROWING
2.01    The Term Loan.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make its portion of a delayed draw term loan (the “Term Loan”) to the
Borrower in Dollars in a single advance during the Availability Period in an
amount not to exceed such Lender’s Commitment. Amounts repaid on the Term Loan
may not be reborrowed. The Term Loan may consist of Base Rate Loans, Quoted Rate
Loans or Eurodollar Rate Loans, or a combination thereof, as further provided
herein; provided, that Quoted Rate Loans shall be available only if, at the time
such Loans are requested, all Lenders party to this Agreement are Farm Credit
Lenders.
2.02    Borrowing, Conversions and Continuations of Loans.
(d)    Quoted Rate Option. Subject to Section 2.01, Section 2.06(b) and to the
procedures for requesting and accepting Quoted Rate Loans set forth in this
Section 2.02(a), Quoted Rate Loans shall bear interest at the applicable Quoted
Rate. Upon receipt of a written request from the Borrower with respect to a
Quoted Rate Loan pursuant to Section 2.02(b), the Administrative Agent shall (i)
when available on the same Business Day as such request is made by the Borrower,
provide the Borrower with a non-binding indicative Quoted Rate and (ii) as near
to 8:00 a.m. on the Business Day of the requested Borrowing, locking in,
conversion or continuation as is reasonably feasible, notify the Borrower of the
proposed Quoted Rate, in each case for the Interest Period applicable to the
requested Quoted Rate Loan, and provide copies of such notice to each Lender.
The Borrower must decline or accept a proposed Quoted Rate quoted by the
Administrative Agent by notifying the Administrative Agent in writing not later
than 9:00 a.m. on the same Business Day that it received such quote from the
Administrative Agent; provided that if no written notification is received by
such time, the Borrower shall be deemed to have declined the proposed Quoted
Rate. If the Borrower accepts a proposed Quoted Rate for the requested Interest
Period, then the Administrative Agent shall promptly confirm the agreed upon
Quoted Rate with the Borrower in writing, with copies of such confirmation to
each Lender. Once a proposed Quoted Rate has been accepted by the Borrower and
confirmed as set forth herein, the Quoted Rate for the applicable Interest
Period will be locked in as of such Business Day (which may or may not be the
first day of the relevant Interest Period; i.e., such Quoted Rate may constitute
a “forward fixed rate”). If the Borrower declines to accept a proposed Quoted
Rate for the requested Interest Period quoted by the Administrative Agent, then
the requested Quoted Rate Loan shall automatically and without further request
of the Borrower be made as (or converted to or remain as) a Base Rate Loan on
the first day of the requested Interest Period (unless the Borrower otherwise
satisfies the requirements for the Loan to be made as (or converted to or remain
as) a Eurodollar Rate Loan as of such date).
(e)    The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans or Quoted Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 11:00 a.m. three Business Days prior to the requested
date of the




--------------------------------------------------------------------------------




Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans or Quoted Rate Loans,
(ii) 10:00 a.m. on the requested date of the Borrowing of Base Rate Loans and
(iii) 9:00 a.m. on a Business Day that is at least one (1) Business Day prior to
the requested date of the Borrowing (or, in the case of a “forward fixed rate”,
locking in) of, conversion to or continuation of Quoted Rate Loans or of any
conversion of Quoted Rate Loans to Base Rate Loans or Eurodollar Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 2:00
p.m., three Business Days before the requested date of a conversion to or
continuation of Eurodollar Rate Loans, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. The Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $100,000 in excess thereof. The
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. The Borrowing of,
conversion to or continuation of Quoted Rate Loans shall be in a principal
amount of $50,000,000 or a whole multiple of $5,000,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting the Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans or Quoted Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto and, in the case of a “forward fixed
rate” with respect to a Quoted Rate Loan, the requested “lock in” date. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests the Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(f)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of the Borrowing, each Lender shall make the amount of
its portion of the Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of NWFCS with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(g)    Except as otherwise provided herein, a Eurodollar Rate Loan or Quoted
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans or Quoted Rate
Loans without the consent of the Required Lenders.
(h)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate (i) applicable to any Interest Period for
Eurodollar Rate Loans or Quoted Rate Loans and (ii) determined by reference to
the Eurodollar Rate component of the Base Rate upon determination of such
interest rate and to the extent applicable. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall




--------------------------------------------------------------------------------




notify the Borrower and the Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the public announcement of such
change.
(i)    After giving effect to the Borrowing of the Term Loan, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Loans at any one time, with no more than three of those Interest Periods
relating to Quoted Rate Loans.
2.03    Prepayments.
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans or Quoted Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans or
Quoted Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
or Quoted Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that, so long as the
Borrower has made a good faith attempt to make any such payment on the specified
date and such payment is not received on such date by the Administrative Agent
solely due to a disruption in the Fedwire funds transfer system or other similar
force majeure event, then the applicable due date shall be extended to the first
Business Day when such disruption or force majeure event no longer exists. Any
prepayment of a Eurodollar Rate Loan or Quoted Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.13, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
2.04    Termination or Reduction of Commitments.
At any time prior to July 11, 2012, the Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or permanently reduce
the Aggregate Commitments; provided that (i) any such notice shall be received
by the Administrative Agent not later than 9:00 a.m. five Business Days prior to
the date of termination or reduction and (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. The Aggregate Commitments,
and each Lender’s individual Commitment, shall automatically terminate upon the
initial Borrowing of the Term Loan pursuant to Section 2.01.
2.05    Repayment of Loans.
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Term Loan outstanding on such date.
2.06    Interest.




--------------------------------------------------------------------------------




(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Quoted Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Quoted Rate for such Interest Period.
(b)    (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
(a)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Joint Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(b)    The Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, such upfront fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.08    Computation of Interest and Fees.
All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.




--------------------------------------------------------------------------------




2.09    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    [Reserved.]
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for its share of the Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Borrowing set forth in Section 4.02 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.




--------------------------------------------------------------------------------




(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make the Term Loan and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make its share of the Term
Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on the
portion of the Term Loan made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of the Term Loan and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in portions of the Term Loan held by the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective portions of the
Term Loan and other amounts owing them, provided that:
(ii)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(iii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
all or any part of its portion of the Term Loan to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.12    [Reserved].
2.13    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then (x) the
Administrative Agent shall provide the Borrower and the Lenders with written
notice of such Defaulting Lender promptly after the Administrative Agent obtains
actual knowledge of the existence of a Defaulting Lender and (y) until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.




--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of the Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.13(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Term Loan to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(i)    If the Borrower and/or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and other withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in




--------------------------------------------------------------------------------




accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnification.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within ten days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent and the Lenders) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(i)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within ten days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and reasonable expenses (including the
reasonable fees, charges and disbursements of any counsel for the Borrower or
the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). If the Borrower has made an indemnification payment to the Administrative
Agent pursuant to subsection (c)(i) above for any such amount due to the
Administrative Agent under this clause (ii), the Administrative Agent shall,
promptly following the exercise of the foregoing set-off right, refund such
indemnification payment to the Borrower. The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower, the Administrative
Agent or the relevant Lender, as the case may be, after any payment of Taxes by
the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return




--------------------------------------------------------------------------------




required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to the withholding or deduction of any Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, the withholding or
deduction of any applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,
(II)    executed originals of IRS Form W-8ECI,
(III)    executed originals of IRS Form W-8IMY and all required supporting
documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of IRS Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal




--------------------------------------------------------------------------------




withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption from or reduction in withholding tax, and (B) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or a Lender or with respect to which the Borrower or
a Lender has paid additional amounts pursuant to this Section, it shall pay to
the Borrower, or such Lender, as applicable, an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower or such Lender, as applicable, under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such




--------------------------------------------------------------------------------




suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a Base Rate Loan, the interest on which is
determined by reference to the Eurodollar Rate, or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with a
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such




--------------------------------------------------------------------------------




Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(subject, with respect to the borrowing of a Quoted Rate Loan, to the Borrower’s
acceptance of the proposed Quoted Rate pursuant to Section 2.02(a)); or
(c)    any assignment of a Eurodollar Rate Loan or Quoted Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.13 (except that no such compensation
shall be owing to a Defaulting Lender being replaced pursuant to Section
10.13(iv)),
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.




--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.    
CONDITIONS PRECEDENT TO BORROWING
4.01    Conditions to the Closing Date.
The occurrence of the Closing Date is subject to satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, “pdf” copies or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    Agreement. Executed counterparts of this Agreement, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    Note. A Note executed by the Borrower in favor of each Lender requesting
a Note;
(iii)    Resolutions; Incumbency.
(A)    Resolutions. Copies of the resolutions of the board of directors of the
REIT, as the sole member of the General Partner, as general partner of the
Borrower, approving and authorizing the execution, delivery and performance by
such entities on behalf of the Borrower of this Agreement and the other Loan
Documents to which the Borrower is a party




--------------------------------------------------------------------------------




to be delivered hereunder, and authorizing the borrowing of the Loans, certified
as of the Closing Date by the Secretary or an Assistant Secretary of the REIT;
(B)    Incumbency. A certificate of the Secretary or Assistant Secretary of the
REIT certifying the names and true signatures of the duly authorized officers of
the REIT, as the sole member of the General Partner, as general partner of the
Borrower, authorized to execute, deliver and perform, as applicable, this
Agreement on behalf of the Borrower, and all other Loan Documents to be
delivered hereunder;
(iv)    Organizational Documents and Good Standing. Each of the following
documents:
(A)    The certificate of limited partnership of the Borrower, the certificate
of formation of the General Partner, and the certificate of incorporation of the
REIT, in each case as in effect on the Closing Date, certified by the Secretary
of State or similar, applicable Governmental Authority of the state of
formation, organization or incorporation, as the case may be, of such Persons as
of a recent date, and by the Secretary or Assistant Secretary of the REIT, and a
certificate of the Secretary or Assistant Secretary of the REIT attaching copies
of the Organization Documents of each of the Borrower, the General Partner and
the REIT and certifying that such Organization Documents are true, correct, and
complete as of the Closing Date; and
(B)    A good standing certificate for the Borrower and each Partner Entity from
the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation, formation or organization, as the case may be, as of a
recent date;
(v)    Legal Opinion. A favorable opinion of José Quintana, Assistant General
Counsel of the REIT and of the General Partner, and counsel to the Borrower, as
to the matters set forth in Exhibit E and such other matters concerning the
Borrower and the Loan Documents as the Required Lenders may reasonably request;
(vi)    Certificates. (A) A certificate of a Responsible Officer of the Borrower
either (1) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (2)
stating that no such consents, licenses or approvals are so required; and (B) a
certificate signed by a Responsible Officer of the Borrower certifying (1) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied and (2)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(vii)    Closing of Revolving Credit Facility. Evidence satisfactory to the
Administrative Agent that the Borrower’s senior revolving credit facility with
Wells Fargo Bank, National Association as agent (the “Revolving Credit
Agreement”) shall (A) have closed and become effective on the Closing Date, (B)
be documented by a Revolving Credit Agreement that contains representations and
warranties, covenants and events of default substantially identical to those
contained in Articles V, VI, VII and VIII herein; provided that such Revolving
Credit Agreement shall not contain the covenant contained in Section 6.13
hereof, notwithstanding the presence of such covenant in this Agreement and (C)
reflect an aggregate commitment amount of at least $600,000,000.
(viii)    Other Documents and Materials. Such other assurances, certificates,
documents, approvals, consents, materials or opinions as the Administrative
Agent or the Required Lenders reasonably may require.




--------------------------------------------------------------------------------




(b)    Any fees, including the upfront fees and other fees referenced in Section
2.07, required to be paid on or before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(d)    The Closing Date shall have occurred on or before March 28, 2012.
(e)    The Borrower shall have filed its Form 10-K report for the fiscal year
ending December 31, 2011 with the SEC at least two (2) Business Days prior to
the Closing Date.
(f)    The Borrower shall have purchased the Farm Credit Equities described on
Schedule 4.01(f).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to the Borrowing.
The obligation of each Lender to fund its portion of the Term Loan is subject to
the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of the Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, (i) the representation and warranty contained in
subsection (c) of Section 5.12 shall be made only on the Closing Date, and (ii)
the representations and warranties contained in subsections (a) and (b) of
Section 5.12 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from the Borrowing or from the
application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
(d)    The Administrative Agent shall have received satisfactory evidence that
the $350,000,000 term loan evidenced by the Existing Credit Agreement has been
(or, substantially concurrently with the Borrowing, will be) paid in full and
terminated as of the date of the Borrowing.
The Loan Notice submitted by the Borrower for the Borrowing shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
Borrowing.
4.03    Conditions to the Restatement Date.




--------------------------------------------------------------------------------




The occurrence of the Restatement Date is subject to satisfaction of the
following conditions precedent:
(a)    Execution of Counterparts of this Agreement. Receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Administrative Agent and the Required Lenders.


(b)    Certificate Relating to Subsidiaries and Equity Investments. Receipt by
the Administrative Agent of a certificate of the General Counsel or Assistant
General Counsel as of the Restatement Date to the effect that, as of the
Restatement Date, (x) the Borrower has no Subsidiaries other than those
specifically disclosed on the schedule attached thereto, (y) the Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed on the schedule attached thereto and (z) the Borrower
owns 100% of the ownership interests of its Subsidiaries.


(c)    Expenses. The payment by the Borrower of all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC, special
counsel to the Administrative Agent.


(d)    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V, shall be true and correct on and as of the
Restatement Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.03(d), (i) the representation and warranty contained in subsection (c) of
Section 5.12 shall be made only on the Restatement Date and (ii) the
representations and warranties contained in subsections (a) and (b) of Section
5.12 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.
        
(e)    No Default.    No Default exists under this Agreement on and as of the
date hereof and after giving effect to the amendment and restatement on the
Restatement Date.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws.
(e)    The Borrower, each of its Subsidiaries and each of the Partner Entities:
(i)    is a corporation, partnership or limited liability company duly
incorporated, formed or organized and validly existing under the Laws of the
jurisdiction of its incorporation, formation or organization;
(ii)    is in good standing under the Laws of the jurisdiction of its
incorporation, formation or organization;
(iii)    is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; and
(iv)    is in compliance with all Requirements of Law and all orders, writs,
injunctions and decrees applicable to it or to its Properties;




--------------------------------------------------------------------------------




except, in the case of the foregoing clauses (ii), (iii) and (iv), in such
instances in which the failure to comply therewith, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
(f)    The Borrower, each of its Subsidiaries and each of the Partner Entities
has all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, except, in the case of the foregoing
clause (i), in such instances where the failure to have any such licenses,
authorizations, consents and approvals, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.
The execution, delivery and performance by the Borrower of each Loan Document,
and the consummation by the Borrower of the transactions contemplated by each
Loan Document, in each case have been duly authorized by all necessary
corporate, limited liability company, partnership and/or other organizational
action, and do not and will not:
(f)    contravene the terms of the Organization Documents of the Borrower or any
of the Partner Entities;
(g)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which the Borrower
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its Property is
subject; or
(h)    violate any Requirement of Law.
5.03    Governmental Authorization; Other Consents.
Except as has been obtained by the Borrower prior to the date of this Agreement,
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
or for the consummation of any of the transactions contemplated by any of the
Loan Documents.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles relating
to enforceability.
5.05    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
Borrower’s Knowledge and the Knowledge of each of the Partner Entities,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower, any of the Partner Entities
or any of the Borrower’s Restricted Subsidiaries or against any of their
respective Properties or revenues that either individually or in the aggregate,
have a reasonable probability of success on the merits and which, if determined
adversely to the Borrower or any Restricted Subsidiaries would reasonably be
expected to have a Material Adverse Effect. No injunction, writ, temporary
restraining




--------------------------------------------------------------------------------




order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions contemplated by any of the Loan Documents not be consummated as
herein or therein provided.
5.06    No Default.
(a)    No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document or would result from the incurring of any Obligations by the
Borrower.
(b)    Neither the Borrower nor any Restricted Subsidiary is in default under or
with respect to any Contractual Obligation that would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or that
would, if such default had occurred after the Closing Date, create an Event of
Default under Section 8.01(e).
5.07    ERISA Compliance.
(a)    No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, in either case, as could reasonably be expected to have a Material Adverse
Effect.
(b)    Neither the Borrower nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid.
(c)    Neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.
5.08    Use of Proceeds.
The proceeds of the Term Loan are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 6.12.
5.09    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any of the Partner Entities nor any of their
respective Subsidiaries is engaged, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.
(b)    None of the Borrower, any of the Partner Entities, any of their
respective Subsidiaries, or any Person Controlling the Borrower, any of the
Partner Entities or any of their respective Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.10    Ownership of Property; Liens.
Each of the Borrower and each Restricted Subsidiary of the Borrower has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real Property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title or in leasehold interests as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Restatement Date, none of the Properties of the
Borrower or any of its Restricted Subsidiaries is subject to any Liens, other
than Permitted Liens.
5.11    Taxes.




--------------------------------------------------------------------------------




The Borrower and each of its Restricted Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed (to the
extent that failure to make such filing would reasonably be expected to result
in a Material Adverse Effect), and have paid all material Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their respective Properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. No Notice of Lien has been filed or recorded
for Tax liabilities in excess of $25,000,000. There is no proposed tax
assessment against the Borrower or any of its Restricted Subsidiaries that
would, if made, have a Material Adverse Effect.
5.12    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements: (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) except for Indebtedness pursuant to any Assumption
Agreement, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)    Each unaudited consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows which were delivered pursuant to Section
6.01(b) for the fiscal quarter ended immediately prior to the date of such
delivery: (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii) in this
subsection (b), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) except for Indebtedness pursuant to any Assumption
Agreement, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.
(c)    As of the Restatement Date, since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
5.13    Environmental Compliance.
(a)    Except as specifically disclosed in Schedule 5.13, the on-going
operations of the Borrower and each of its Restricted Subsidiaries comply in all
respects with all Environmental Laws, except such non-compliance which would not
(if enforced in accordance with applicable law) be reasonably expected to have a
Material Adverse Effect.
(b)    Except as specifically disclosed in Schedule 5.13, the Borrower and each
of its Restricted Subsidiaries have obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and the
Borrower and each of its Restricted Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits except where the failure to
obtain, maintain in good standing or comply with such Environmental Permits
would not reasonably be expected to have a Material Adverse Effect.
(c)    Except as specifically disclosed in Schedule 5.13, none of the Borrower,
its Restricted Subsidiaries or any of their respective current Property or
operations, is subject to any outstanding written order from or agreement with
any Governmental Authority, nor subject to any judicial or docketed




--------------------------------------------------------------------------------




administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material arising out of a violation or alleged violation of any
Environmental Law, in any such case, that could reasonably be expected to have a
Material Adverse Effect.
(d)    Except as specifically disclosed in Schedule 5.13, there are no Hazardous
Materials or other conditions or circumstances existing with respect to any
Property, or arising from operations prior to the Restatement Date, of the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to give rise to Environmental Claims that would be reasonably expected to have a
Material Adverse Effect.
5.14    No Burdensome Restrictions.
Neither the Borrower nor any of its Restricted Subsidiaries is a party to or
bound by any Contractual Obligation, or subject to any charter or corporate
restriction, or any Requirement of Law, which would reasonably be expected to
have a Material Adverse Effect.
5.15    Solvency.
Each of the Borrower and each Restricted Subsidiary is Solvent.
5.16    Labor Relations.
There are no strikes, lockouts or other labor disputes against the Borrower or
any of its Restricted Subsidiaries, or, to the Borrower’s Knowledge, threatened
against or affecting the Borrower or any of its Restricted Subsidiaries which
could reasonably be expected to, either individually or in the aggregate, have a
Material Adverse Effect. There are no unfair labor practice complaints pending
against the Borrower or any of its Restricted Subsidiaries or, to the Borrower’s
Knowledge, threatened against any of them before any Governmental Authority
which have a reasonable probability of success on the merits and which, if
determined adversely to the Borrower or any of its Restricted Subsidiaries,
could reasonably be expected to, either individually or in the aggregate, have a
Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc.
The Borrower or its Restricted Subsidiaries, own or are licensed or otherwise
have the right to use all of the patents, patent rights, trademarks, service
marks, trade names, copyrights, franchises, licenses and other intellectual
property, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where failure to do so
would not be reasonably expected to have a Material Adverse Effect. To the
Borrower’s Knowledge, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any of its Restricted Subsidiaries infringes
upon any rights held by any other Person which would be reasonably expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the Borrower’s Knowledge, threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the Borrower’s Knowledge, proposed, which, in
either case, would reasonably be expected to have a Material Adverse Effect.
5.18    [Reserved].
5.19    Insurance.
The Properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar Properties in localities




--------------------------------------------------------------------------------




where the Borrower or the applicable Restricted Subsidiary operates, provided,
however, that it is understood that it is not customary to insure Timberlands
against any damage or casualty.
5.20    Disclosure.
None of the representations or warranties made by the Borrower or any of the
Partner Entities in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, written statement or certificate furnished by or on behalf of
the Borrower or any of the Partner Entities in connection with the Loan
Documents, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.
5.21    Taxpayer Identification Number.
The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or the Term Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:
6.01    Financial Statements.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(i)    as soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of the Borrower as
at the end of such year and the related consolidated statements of income or
operations and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and accompanied by the opinion of
Ernst & Young LLP, or another nationally-recognized independent public
accounting firm (“Registered Public Accounting Firm”), which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to (i) any “going concern”
or like qualification or exception, (ii) any qualification or exception as to
the scope of such audit, other than with respect to matters covered by another
accounting firm’s audit, or (iii) any qualification with respect to the absence
of any material misstatement;
(j)    as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each year, a copy of the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
statement of cash flows for the period commencing on the first day and ending on
the last day of such quarter, and certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as being
complete and correct and fairly presenting, in accordance with GAAP (subject
only to normal year-end audit adjustments and the absence of footnotes), the
financial position and the results of operations of the Borrower and the
Subsidiaries; and
(k)    to the extent not delivered pursuant to any other clause of this Section
6.01, promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as the




--------------------------------------------------------------------------------




Borrower or the REIT sends to its public security holders and copies of all
registration statements (without exhibits) and all reports which either the
Borrower or the REIT files with the SEC.
6.02    Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(d)    not later than 90 days after the end of each fiscal year, a certificate
of the Registered Public Accounting Firm stating that in making the examination
necessary of the financial statements delivered pursuant to Section 6.01(a) no
knowledge was obtained of any Default under the financial covenants set forth in
Sections 7.16 and 7.17 herein, except as specified in such certificate;
(e)    not later than 90 days after the end of such fiscal year with respect to
the financial statements referred to in Section 6.01(a) and not later than 45
days after the end of such fiscal quarter with respect to the financial
statements referred to in Section 6.01(b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email or by delivery to the Administrative Agent
for posting on SyndTrak or another similar electronic system and shall be deemed
to be an original authentic counterpart thereof for all purposes);
(f)    promptly after the same are filed, copies of all financial statements and
regular, periodical or special reports which the REIT or the Borrower may make
to, or file with, the SEC or any successor or similar Governmental Authority;
and
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary or other information, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower or the REIT posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s or the REIT’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non‑public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material




--------------------------------------------------------------------------------




non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices.
Promptly notify the Administrative Agent and each Lender:
(c)    (i) of the occurrence of any Default, (ii) of the occurrence or existence
of any event or circumstance that foreseeably will become a Default, and (iii)
at any time prior to the Borrowing, of the occurrence or existence of any event
or circumstance that would cause the condition to Borrowing set forth in Section
4.02(a) not to be satisfied if the Borrowing were requested on or after the date
of such event or circumstance;
(d)    of (i) any breach or non-performance of, or any default under, any
Contractual Obligation of the Borrower or any of its Restricted Subsidiaries
which could result in a Material Adverse Effect; and (ii) any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between the Borrower or its Restricted Subsidiaries and any Governmental
Authority which could reasonably be expected to result in a Material Adverse
Effect;
(e)    of the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any of its Restricted Subsidiaries (i)
which could reasonably be expected to have a Material Adverse Effect, or (ii) in
which the relief sought is an injunction or other stay of the performance of
this Agreement or any Loan Document;
(f)    upon, but in no event later than 10 days after, becoming aware of (i) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing against the Borrower or
any of its Restricted Subsidiaries or any of their respective Properties
pursuant to any applicable Environmental Laws where, if adversely determined,
the potential liability or expense relating thereto or the potential remedy with
respect thereto would otherwise reasonably be expected to have a Material
Adverse Effect, (ii) all other Environmental Claims which allege liability or
have the possibility of remedies that would, if adversely determined, reasonably
be expected to constitute a Material Adverse Effect, and (iii) any environmental
or similar condition on any real property adjoining or in the vicinity of the
property of the Borrower or any of its Restricted Subsidiaries that would
reasonably be anticipated to cause such property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such property under any Environmental Laws where such restrictions could
reasonably be expected to have a Material Adverse Effect;
(g)    of any other litigation or proceeding affecting the Borrower or any of
its Restricted Subsidiaries which the REIT or the Borrower would be required to
report to the SEC pursuant to the Exchange Act, within four days after reporting
the same to the SEC;
(h)    the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect;
(i)    any Material Adverse Effect subsequent to the date of the most recent
audited financial statements of the Borrower delivered to the Lenders pursuant
to Section 6.01(a);




--------------------------------------------------------------------------------




(j)    of any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving the Borrower or any of its Restricted Subsidiaries that could
reasonably be expected to have a Material Adverse Effect; and
(k)    of any announcement by Moody’s or S&P of any change in a Debt Rating.
Each notice pursuant to this Section 6.03 (other than Section 6.03(i)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Preservation of Existence, Etc.
Except as permitted by Section 7.02, 7.03 and 7.08:
(a)    preserve and maintain in full force and effect its partnership, limited
liability company, or corporate existence under the Laws of its state or
jurisdiction of formation, organization or incorporation;
(b)    preserve and maintain in full force and effect its good standing under
the Laws of its state or jurisdiction of formation, organization or
incorporation, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect;
(c)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business the non-preservation of which would reasonably be expected to
have a Material Adverse Effect; and
(d)    preserve or renew all of its registered trademarks, trade names and
service marks, and other intellectual property, the non-preservation of which
would reasonably be expected to have a Material Adverse Effect.
6.05    Maintenance of Certain Properties.
Maintain and preserve all its manufacturing facilities which are used or useful
in its business in good working order and condition, ordinary wear and tear
excepted.
6.06    Maintenance of Insurance.
Maintain with financially sound and reputable independent insurers, insurance
with respect to its Properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, it being understood that it is not
customary to insure Timberlands against any damage or casualty.
6.07    Payment of Obligations.
Pay and discharge as the same shall become due and payable, all obligations and
liabilities, including:
(a)    all material tax liabilities, assessments and governmental charges or
levies upon it or its Properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Restricted Subsidiary; and
(b)    all material Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.




--------------------------------------------------------------------------------




6.08    Compliance with Laws.
Comply in all material respects with the Requirements of all Laws (including
ERISA) and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such Requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.
6.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of the Borrower’s or any Restricted
Subsidiary’s Properties, to examine its corporate, financial and operating
records, and, subject to Section 10.07, make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
6.11    Environmental Laws.
(d)    Conduct its operations and keep and maintain its Property in compliance
with all Environmental Laws, the non-compliance with which would reasonably be
expected to have a Material Adverse Effect.
(e)    Upon the written request of the Administrative Agent or any Lender,
submit to the Administrative Agent and with sufficient copies for each Lender,
at the Borrower’s sole cost and expense, at reasonable intervals, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 6.03(d), that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
6.12    Use of Proceeds.
Use the proceeds of the Borrowing for (i) the repayment of all outstanding
Indebtedness under the Existing Credit Agreement and (ii) general corporate
purposes not in contravention of any Requirement of Law or of any Loan Document.
6.13    Farm Credit Equity.
(a)    So long as (i) any Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified the Borrower that it is
eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of its portion of the Term Loan made
(or participated in) by such Farm Credit Lender hereunder, the Borrower will, as
a condition to receiving such patronage distributions, acquire equity in such
Farm Credit Lender or one of its Affiliates in such amounts and at such times as
such Farm Credit Lender may require in accordance with such Farm Credit Lender’s
or its Affiliate’s bylaws and capital plan (as each may be amended from time to
time), except that the maximum




--------------------------------------------------------------------------------




amount of equity that the Borrower may be required to purchase in such Farm
Credit Lender or one of its Affiliates in connection with the portion of the
Term Loan made by such Farm Credit Lender hereunder may not exceed the maximum
amount permitted by the relevant bylaws and the capital plan (x) at the time
this Agreement is entered into or (y) in the case of a Farm Credit Lender that
becomes a Lender or Voting Participant as a result of an assignment or sale of
participation, at the time of the closing of the related assignment or sale of
participation. The Borrower acknowledges receipt of the documents described on
Schedule 6.13 (the “Farm Credit Equity Documents”), which describe the nature of
all of the Borrower’s stock and participation certificates in the respective
Farm Credit Lenders (or Affiliates thereof) acquired in connection with the Term
Loan from the Farm Credit Lenders hereunder (the “Farm Credit Equities”) as well
as relevant capitalization requirements, and agrees to be bound by the terms
thereof.
(b)    Each party hereto acknowledges that (i) the Farm Credit Equity Documents
(as each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the Farm Credit Equities and any
patronage refunds or other distributions made on account thereof or on account
of the Borrower’s patronage with the respective Farm Credit Lenders, (y) the
Borrower’s eligibility for patronage distributions from the respective Farm
Credit Lenders (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale by a Farm Credit Lender of
participations in the Commitment of and the portion of the Term Loan made by
such Farm Credit Lender, (ii) patronage refunds or other distributions by each
Farm Credit Lender are subject to various conditions, including approval by the
applicable board of directors of such Farm Credit Lender with respect to each
such refund or other distribution and (iii) the Borrower (and not an Affiliate
of the Borrower) will be the owner of the Farm Credit Equities issued by the
applicable Farm Credit Lender or an Affiliate thereof, and that the Borrower’s
designated voter as the owner of such Farm Credit Equities shall at all times be
the Treasurer of the Borrower; provided, however, that the Borrower may change
such designated voter to another officer of the Borrower upon prior written
notice to the Administrative Agent (such notice to be promptly distributed to
each Farm Credit Lender). Each Farm Credit Lender reserves the right to assign,
or sell participations in, all or any part of its Commitment or outstanding
portion of the Term Loan hereunder on a non-patronage (or lower-patronage) basis
in accordance with the provisions of Section 10.06 of this Agreement; provided
that, to the extent the Borrower’s consent to such assignment or sale of a
participation by such Farm Credit Lender is required pursuant to Section
10.06(b)(iii) or Section 10.06(e), the parties hereto agree that, solely with
respect to the Borrower’s ability to reasonably withhold consent to such
transfer because of an expected reduction in patronage distributions to the
Borrower (it being understood and agreed that the Borrower may have another
basis for reasonably withholding consent to such transfer), (A) if the
transferring Farm Credit Lender has not delivered a Farm Credit Lender Transfer
Certificate (as defined below) to the Borrower, then the Borrower may withhold
its consent to such assignment or sale in its sole discretion (and, in such
case, the Borrower shall be deemed to have acted reasonably), and (B) if the
transferring Farm Credit Lender has delivered a Farm Credit Lender Transfer
Certificate to the Borrower, then the Borrower may not withhold its consent to
such assignment or sale (and any such withholding of consent shall be deemed
unreasonable). For purposes hereof, “Farm Credit Lender Transfer Certificate”
means a certificate executed by an officer of the transferring Farm Credit
Lender and certifying to the Borrower that such transferring Farm Credit Lender
has used commercially reasonable efforts to consummate the relevant assignment
or sale of a participation with another entity that would be expected to make
patronage distributions to the Borrower on a going forward basis that are
consistent with (or better than) those that the Borrower could reasonably have
expected to have received from such transferring Farm Credit Lender.
(c)    Neither the Farm Credit Equities nor any accrued patronage shall be
offset against the Obligations except that, in an Event of Default, a Farm
Credit Lender may elect, solely at its discretion and with respect to the Farm
Credit Equities issued by it, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have any obligation to retire any Farm Credit Equities upon the occurrence
and continuance of any Event of Default or Default by the Borrower, or at any
other time, either for application to the Obligations or otherwise.




--------------------------------------------------------------------------------




ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or the Term Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
7.01    Liens.
Make, create, incur, assume or suffer to exist any Lien upon or with respect to
any part of its Property, whether now owned or hereafter acquired, other than
the following (“Permitted Liens”):
(h)    Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.07;
(i)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or unless such lien
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted and if such accrual or other appropriate provision, if
any, as shall be required by GAAP shall have been made therefor;
(j)    Liens incurred or deposits made incidental to the conduct of its business
or the ownership of its Property including (i) pledges or deposits in connection
with worker’s compensation, unemployment insurance and other social security
legislation, (ii) deposits to secure insurance, the performance of bids,
tenders, contracts, leases, licenses, franchises and statutory obligations, each
in the Ordinary Course of Business, and (iii) other obligations which were not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property and
which do not in the aggregate materially detract from the value of its Property
or materially impair the use of such Property in the operation of its business;
(k)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(i);
(l)    easements, rights-of-way, restrictions, leases, sub-leases and other
similar charges or encumbrances incurred in the Ordinary Course of Business
which, in each case, and in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Borrower or any Restricted Subsidiary;
(m)    Liens on Property of any Restricted Subsidiary securing obligations of
such Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary;
(n)    any Lien (i) existing prior to the time of acquisition upon any Property
acquired by the Borrower or any Restricted Subsidiary after the Closing Date
through purchase, merger or consolidation, Acquisition or otherwise, whether or
not assumed by the Borrower or such Restricted Subsidiary, or placed upon
Property at (or within 30 days after) the time of acquisition or (ii) placed
upon any Property of the Borrower or any Restricted Subsidiary in connection
with the construction or development thereof, in each case, to secure all or a
portion of (or to secure Indebtedness incurred to pay all or a portion of) the
purchase price or construction or development cost thereof, and any renewals or
extensions thereof, provided that any such Lien does not encumber any other
Property of the Borrower or such Restricted Subsidiary, and in the case of any
renewal or extensions thereof, the amount secured or benefited thereby is not
increased above the principal amount thereof outstanding immediately prior to
such renewal or extension;
(o)    Liens existing as of the Restatement Date as described on Schedule 7.01;
(p)    Liens created pursuant to the Loan Documents;




--------------------------------------------------------------------------------




(q)    Liens on the Property of Plum Creek Manufacturing and its Subsidiaries
securing the Indebtedness permitted to be outstanding pursuant to Section
7.05(f); and
(r)    Liens, other than those set forth above in this Section 7.01, that secure
Indebtedness; provided that the aggregate principal amount of Indebtedness
secured pursuant to this Section 7.01(k), together with the aggregate principal
amount of Indebtedness permitted to be outstanding pursuant to Section 7.05(k),
shall not in the aggregate at any time outstanding exceed 10% of Consolidated
Net Tangible Assets as of the end of the most recently ended fiscal quarter.
7.02    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(l)    the Borrower may merge or consolidate with any Person, provided that the
Borrower shall be the continuing or surviving Person and such transaction would
otherwise be permitted by Section 7.04;
(m)    any Restricted Subsidiary may merge with or dissolve or liquidate into
the Borrower, provided that the Borrower shall be the continuing or surviving
Person;
(n)    any Restricted Subsidiary of the Borrower may merge with or dissolve or
liquidate into any one or more Restricted Subsidiaries of the Borrower;
(o)    any Restricted Subsidiary may merge with any other Person, provided that,
if such Restricted Subsidiary is not the continuing or surviving Person and if
the assets of such Restricted Subsidiary consist of Timberlands, such
Disposition would otherwise be permitted by Section 7.03;
(p)    any Restricted Subsidiary may merge with any other Person, provided that,
if such Restricted Subsidiary is the continuing or surviving Person, such
transaction is otherwise permitted by Section 7.04; and
(q)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise), provided that, if such assets
consist of Timberlands, such Disposition would otherwise be permitted by
Section 7.03.
7.03    Dispositions of Timberlands.
Make any Disposition of Timberlands or enter into any agreement to make any
Disposition of Timberlands, except:
(e)    the Borrower and its Restricted Subsidiaries may exchange Timberlands
with other Persons in the Ordinary Course of Business, provided that (A) the
fair value of the Timberlands plus any Net Proceeds received in such exchange
shall be, in the good faith judgment of the Borrower, not less than the fair
value of Timberlands exchanged plus any other consideration paid, (B) such
exchange would not result in a Material Adverse Effect, and (C) any Timberlands
shall be deemed sold only to the extent of Net Proceeds received and the acreage
represented thereby; and
(f)    the Borrower and its Restricted Subsidiaries may Dispose of other
Timberlands; provided that if any Disposition of other Timberlands results in
the Borrower and its Subsidiaries holding less than 4.25 million acres of
Timberlands (excluding Timberlands which have been pledged in connection with
any timber installment note transaction), then the amount of Net Proceeds of the
Disposition giving rise to the Borrower and its Subsidiaries holding less than
4.25 million acres of Timberlands (excluding Timberlands which have been pledged
in connection with any timber installment note transaction), to the extent of
such shortage, shall be used, within one year of each such Disposition, for the
purchase by the Borrower or any of its Restricted




--------------------------------------------------------------------------------




Subsidiaries of additional Property or for the repayment by the Borrower or any
of its Restricted Subsidiaries of Indebtedness owing by the Borrower or any of
its Restricted Subsidiaries.
For purposes of clarification, (A) this Section 7.03 shall not be construed as a
limitation on Dispositions of Timberlands by the Borrower to any Restricted
Subsidiary or by any Restricted Subsidiary to the Borrower or another Restricted
Subsidiary, and (B) the references to “Timberlands” in subsection (b) are
intended to mean Timberlands of the Borrower and its Subsidiaries.
7.04    Acquisitions.
Make any Acquisitions except Permitted Acquisitions.
7.05    Restricted Subsidiary Indebtedness.
Permit any of its Restricted Subsidiaries to create or suffer to exist, any
Indebtedness other than:
(d)    Indebtedness created hereunder and under the other Loan Documents;
(e)    Indebtedness of any Restricted Subsidiary owing to the Borrower or to a
Restricted Subsidiary;
(f)    Indebtedness existing on the Restatement Date and described on
Schedule 7.05(c) (including as Indebtedness permitted under this subsection any
credit facilities or credit lines of any Restricted Subsidiary listed on such
Schedule 7.05(c), whether or not such facilities or lines have been drawn upon
by such Restricted Subsidiary) (the “Existing Subsidiary Indebtedness”) and any
Indebtedness of the obligor of such Existing Subsidiary Indebtedness extending
the maturity of, or refunding or refinancing, in whole or in part, the Existing
Subsidiary Indebtedness, provided that the principal amount of such Existing
Subsidiary Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing;
(g)    Indebtedness secured by Liens permitted by Section 7.01(g);
(h)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;
(i)    Indebtedness of Plum Creek Manufacturing and its Subsidiaries in an
aggregate principal amount not exceeding $100,000,000;
(j)    Indebtedness (i) of Plum Creek Southern Timber, L.L.C. and Plum Creek
South Central Timberlands, L.L.C. under the respective Assumption Agreements
executed by such Restricted Subsidiaries as of January 22, 2003, and (ii) of any
Restricted Subsidiary under any new Assumption Agreement entered into from time
to time after the Closing Date, so long as, in the case of any such new
Assumption Agreement pursuant to this clause (ii), Indebtedness owing under this
Agreement is assumed by such Restricted Subsidiary on a pari passu basis with
any other Indebtedness assumed under such Assumption Agreement;
(k)    Indebtedness of a Restricted Subsidiary incurred for the purpose of
acquiring Timberlands that is secured by Collateral in an amount equal to at
least 90% of the outstanding principal balance thereof;
(l)    Indebtedness of a Restricted Subsidiary incurred for the purpose of
acquiring Timberlands that is assigned to the seller of such Timberlands or a
designee of such seller subject to the condition that the seller or such
designee surrender such Indebtedness to the Borrower, the REIT or any Subsidiary
of the Borrower upon payment of the purchase price for such Timberlands;




--------------------------------------------------------------------------------




(m)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; and
(n)    Indebtedness other than Indebtedness described in clauses (a) through (j)
of this Section 7.05; provided that the aggregate principal amount of
Indebtedness permitted pursuant to this Section 7.05(k), together with the
aggregate principal amount of Indebtedness permitted to be secured pursuant to
Section 7.01(k), shall not in the aggregate at any time outstanding exceed 10%
of Consolidated Net Tangible Assets as of the end of the most recently ended
fiscal quarter of the Borrower.
7.06    Transactions with Affiliates.
Directly or indirectly engage in any transaction (including the purchase, sale
or exchange of assets or the rendering of any service), with any Affiliate of
the Borrower or of any Restricted Subsidiary, except in the Ordinary Course of
Business and pursuant to the reasonable requirements of the business of the
Borrower or such Restricted Subsidiary and upon fair and reasonable terms that
are not materially less favorable to the Borrower or such Restricted Subsidiary,
as the case may be, than those which might be obtained in an arm’s-length
transaction at the time from Persons not an Affiliate of the Borrower or such
Restricted Subsidiary.
7.07    Use of Proceeds.
Use the proceeds of the Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose
7.08    Sale of Stock and Indebtedness of Restricted Subsidiaries.
Dispose of any shares of stock or Indebtedness of any Restricted Subsidiary, (a)
except to the Borrower or a Restricted Subsidiary or (b) except for cash or
other consideration which represents the fair value (as determined in good faith
by a Responsible Officer) at the time of Disposition of the shares of stock and
Indebtedness so Disposed of, provided that, if the assets of such Restricted
Subsidiary or any other Restricted Subsidiary owned, directly or indirectly by
such Restricted Subsidiary consist of Timberlands, the conditions to the sale of
such assets set forth in Section 7.03 are complied with, and further provided
that, if the consideration received is Equity Interests in any Person other than
a Subsidiary of the Borrower, the transaction is otherwise permitted by
Section 7.04.
7.09    [Reserved].
7.10    [Reserved].
7.11    Sale and Leaseback.
Enter into any arrangement with any lender or investor or to which such lender
or investor is a party providing for the leasing by the Borrower or any
Restricted Subsidiary of real or personal property which has been or is to be
sold or transferred by the Borrower or any Restricted Subsidiary to such lender
or investor or to any Person to whom funds have been or are to be advanced by
such lender or investor on the security of such property or rental obligations
of the Borrower or any Restricted Subsidiary, provided that this Section 7.11
shall not apply to any such arrangement




--------------------------------------------------------------------------------




so long as (a) if such arrangement involves the sale and lease of Timberlands,
the Borrower or such Restricted Subsidiary is in compliance with Section 7.03
and (b) if the advance of such funds is treated as Indebtedness, the incurrence
of such Indebtedness is not prohibited under this Agreement.
7.12    Restricted Payments.
Declare or make, directly or indirectly, or permit any Restricted Subsidiary to
declare or make, any Restricted Payments, or incur any obligation (contingent or
otherwise) to do so, at any time when a Default shall have occurred and be
continuing or would result therefrom.
7.13    Change in Nature of Business.
Make, or permit any of its Restricted Subsidiaries to make, any material change
in the nature of the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, as a resources management business and ancillary businesses
related thereto.
7.14    Issuance of Stock by Restricted Subsidiaries.
Permit any Restricted Subsidiary to (either directly, or indirectly by the
issuance of rights or options for, or securities convertible into, such Equity
Interests) issue any shares or other ownership units of any class or type of its
Equity Interests (other than directors’ qualifying shares) to any Person if
(x) the assets of such Restricted Subsidiary consist of Timberlands, unless the
provisions of Section 7.03 have been complied with or (y) such issuance of
Equity Interests is in exchange for Equity Interests of another Person, unless
such transaction is in compliance with Section 7.04; provided, however, that the
foregoing requirements of clause (x) and (y) shall not apply to (a) any issuance
of Equity Interests to the Borrower or a Restricted Subsidiary or (b) with
respect to Equity Interests subject to preemptive rights, to the holders of
minority interests entitled to purchase such Equity Interests by reason of their
preemptive rights.
7.15    Amendments.
The Borrower shall not, and shall not suffer or permit any of its Restricted
Subsidiaries to, at any time a Default or Event of Default has occurred and is
continuing, amend, modify, supplement or waive any provision of any agreement
evidencing Funded Debt of the Borrower and its Restricted Subsidiaries on a
consolidated basis in excess of $35,000,000 which amendment, modification,
supplement or waiver would reasonably be expected to materially and adversely
impair the Administrative Agent’s or the Lenders’ rights hereunder or the
ability of the Borrower to perform its obligations under any Loan Document.
7.16    Interest Coverage Ratio.
Permit the Borrower’s Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 2.75 to 1.00.
7.17    Maximum Leverage Ratio.
Permit the Borrower’s Leverage Ratio as of the end of any fiscal quarter of the
Borrower to exceed sixty-five percent (65%).
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES




--------------------------------------------------------------------------------




8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(r)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of the Term Loan, or (ii) within five days
after the same becomes due, any interest on the Term Loan or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(s)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(t)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, or 6.09 or
Article VII; or
(u)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (c)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 20 days after the earlier of (i) the date upon which a Responsible Officer
knew or should have known of such failure or (ii) the date upon which written
notice thereof is given to the Borrower by the Administrative Agent or any
Lender; or
(v)    Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment of principal, interest, premium or make-whole or any other
material payment when due after giving effect to applicable grace periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any “change of control” event occurs, the effect of which
default or “change of control” event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $50,000,000 and, in
the case of a Termination Event, remains unpaid after the due date therefor; or
(w)    Insolvency Proceedings, Etc. The Borrower, any Partner Entity or any of
the Borrower’s Restricted Subsidiaries institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or




--------------------------------------------------------------------------------




(x)    Inability to Pay Debts; Attachment. (i) The Borrower, any of its
Restricted Subsidiaries, or any Partner Entity ceases or fails to be Solvent,
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(y)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or
(z)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments, related to a single event or a
series of related events, for the payment of money in an amount exceeding
$100,000,000 for such judgment(s) relating to a single event or series of
related events (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments, related to a single event or a series of related
events, that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment, or (B) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(aa)    Change of Control. A Change of Control has occurred; or
(bb)    Impairment of Certain Documents. Except as otherwise expressly permitted
in any Loan Document, any of the Loan Documents shall terminate, cease to be in
full force and effect, or cease in whole or in part to be the legally valid,
binding, and enforceable obligation of the Borrower, or any Person acting for or
on behalf of the Borrower contests in any manner the validity, binding effect or
enforceability or any of the Loan Documents, or the Borrower denies that it has
any or further liability or obligation under any Loan Document, or the Borrower
purports to revoke, terminate or rescind any Loan Document.
8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(g)    declare the Commitment of each Lender to make the Term Loan to be
terminated, whereupon such commitments shall be terminated;
(h)    declare the unpaid principal amount of the Term Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(i)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
Commitment of each Lender shall automatically terminate, the unpaid principal
amount of the Term Loan and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.




--------------------------------------------------------------------------------




8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Term
Loan has automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan and other Obligations ratably among the Lenders
in proportion to the respective amounts described in this clause Third held by
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders hereby irrevocably designates and appoints NWFCS to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any Affiliate thereof shall have rights as a third party beneficiary of any
of such provisions, other than any provision in Section 9.06 hereof that gives
the Borrower any consent or approval rights. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates




--------------------------------------------------------------------------------




may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions.
(o)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(p)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.
(q)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability




--------------------------------------------------------------------------------




for relying thereon. In determining compliance with any condition hereunder to
the Closing Date or the Borrowing that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the Closing Date
or the Borrowing, as applicable. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving no less than
thirty (30) days written notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (which consent
shall not be required if any Event of Default has occurred and is continuing at
the time of such appointment), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower,
the Administrative Agent and all other parties to this Agreement, remove such
Person as Administrative Agent and the Required Lenders shall have the right,
subject to the consent of the Borrower (which consent shall not be required if
any Event of Default has occurred and is continuing at the time of such
appointment), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its prospective duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to




--------------------------------------------------------------------------------




and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book managers, lead managers, arrangers, lead
arrangers or co-arrangers listed on the cover page or signature pages hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(c)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(d)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(e)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(f)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the third proviso to this Section 10.01)
the amount of any fees or other amounts payable hereunder




--------------------------------------------------------------------------------




or under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
(g)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(h)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification, and (iii) the Joint Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended or the principal owing to such Lender reduced or the final
maturity thereof extended, or this clause (x) or the following clause (y)
amended, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
imposes terms on any Defaulting Lender that are different than the corresponding
terms imposed on other affected Lenders and which terms affect such Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(r)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).




--------------------------------------------------------------------------------




(s)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(t)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(u)    Change of Address, Etc. Each of the Borrower and the Administrative
Agent, may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.




--------------------------------------------------------------------------------




(v)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(c)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out of pocket expenses incurred by the
Administrative Agent, each Arranger, each Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent, any Arranger or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loan made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Term Loan.
(d)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger and each Lender
and each Related Party of any of the foregoing




--------------------------------------------------------------------------------




Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
the Term Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
(e)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
(f)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(g)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(h)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
10.05    Payments Set Aside.




--------------------------------------------------------------------------------




To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (g) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) or (e)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the Commitment is not then in effect,
the principal outstanding balance of the portion of the Term Loan of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single




--------------------------------------------------------------------------------




assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent (x) not to be unreasonably
withheld or delayed and (y) to be subject to Section 6.13) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
acknowledged receipt of notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of the Term Loan previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of the Term Loan in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest




--------------------------------------------------------------------------------




assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person and any such participant may sell sub-participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each such Person, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loan owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that, except with respect to a Voting Participant, no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other




--------------------------------------------------------------------------------




modification described in the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.
(e)    Voting Participants. Notwithstanding anything herein to the contrary, any
Participant or sub-participant of a Participant that (i) is a Farm Credit
Lender, (ii) has purchased a participation or a sub-participation, as
applicable, in a minimum amount of $10,000,000, (iii) has been designated as a
“Voting Participant” in a notice (a “Voting Participant Notice”) sent by the
relevant Lender or Voting Participant (including any existing Voting
Participant) to the Administrative Agent and the Borrower and (iv) receives,
prior to becoming a Voting Participant, the written consent of the
Administrative Agent and the Borrower (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 10.06(b)(iii) and only if such Participant or sub-participant of a
Participant is not an existing Voting Participant), shall, for so long as such
Farm Credit Lender owns such participation or sub-participation and
notwithstanding any sub-participation by such Farm Credit Lender to an entity
that is not a Voting Participant, be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by the Lenders and
the voting rights of the selling Lender or Voting Participant (including any
existing Voting Participant) shall be correspondingly reduced, on a
dollar-for-dollar basis; provided, however, that if such Voting Participant has
at any time failed to fund any portion of its participation or sub-participation
when required to do so, then until such time as all amounts of its participation
or sub-participation required to have been funded have been funded, such Voting
Participant shall not be entitled to exercise its voting rights pursuant to the
terms of this Section 10.06(e), and the voting rights of the selling Lender or
Voting Participant shall not be correspondingly reduced by the amount of such
Voting Participant’s participation or sub-participation (but shall be subject to
the provisions applicable to Defaulting Lenders). Each Voting Participant Notice
shall include, with respect to each Voting Participant, the information that
would be included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 10.06(e) shall, for so long as such Farm Credit Lender
continues to hold any participation or sub-participation in any Commitment or in
the Term Loan hereunder, be a Voting Participant without delivery of a Voting
Participation Notification and without the prior written consent of the Borrower
and the Administrative Agent. Any selling Lender (including any existing Voting
Participant) and any selling or purchasing Voting Participant shall notify the
Administrative Agent and the Borrower within three (3) Business Days of any
termination, reduction or increase of the amount of, such participation or
sub-participation. The Borrower and the Administrative Agent shall be entitled
to conclusively rely on information contained in Voting Participant Notices and
all other notices delivered pursuant hereto. The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant and shall not
inure to any assignee, participant or sub-participant of such Voting Participant
that is not a Farm Credit Lender.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.




--------------------------------------------------------------------------------




(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of the Term Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund the Term
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of the Term Loan, the Granting Lender shall be obligated
to make the Term Loan pursuant to the terms hereof. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a portion of the Term Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such portion of the Term Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to the Term Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of its portion of the Term Loan to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
10.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the written consent of the Borrower,
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, (i)  to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrower received by it from any
Administrative Agent or any Lender or (j)  on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans.




--------------------------------------------------------------------------------




For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness.




--------------------------------------------------------------------------------




This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
10.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as the Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
10.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.13    Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.04 or gives notice of
illegality or material restrictions pursuant to Section 3.02, (ii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);




--------------------------------------------------------------------------------




(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Term Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including, subject to the provisions regarding a Defaulting
Lender, any amounts owing under Section 3.05) from the assignee (to the extent
of such outstanding principal and accrued interest) or the Borrower (in the case
of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, (i) the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination and (ii) notice of such assignment is received by the
Non-Consenting Lender no later than 90 days after the date on which the
Administrative Agent has given notice to the Borrower (with a copy to the
Non-Consenting Lender) that such Lender is a Non-Consenting Lender and that the
Required Lenders have approved such proposed change, waiver, discharge or
termination;
provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitment and outstanding
Loans pursuant to this Section 10.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.




--------------------------------------------------------------------------------




(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Lead Arrangers are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Lead Arrangers on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lender and each Lead Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, nor any Lender, nor any Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Lead Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and neither the Administrative Agent, the
Lenders nor any Lead Arranger has any obligation to disclose any of such
interests to the Borrower and its Affiliates. To the fullest extent permitted by
Law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Lenders and the Lead Arrangers with respect




--------------------------------------------------------------------------------




to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.18    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
10.19    Time of the Essence.
Time is of the essence with respect to the Loan Documents.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


BORROWER:                PLUM CREEK TIMBERLANDS, L.P.,
a Delaware limited partnership


By: Plum Creek Timber I, L.L.C., its General Partner


By: Plum Creek Timber Company, Inc., its Managing Member


By: /s/ Laura B. Smith    


Name: Laura B. Smith


Title: Vice President and Treasurer




[signature pages continue]




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
AND LENDERS:
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent





By: /s/ Jeremy A. Roewe    


Name: Jeremy A. Roewe


Title: Vice President






--------------------------------------------------------------------------------




NORTHWEST FARM CREDIT SERVICES, PCA,
as a Lender




By: /s/ Jeremy A. Roewe    


Name: Jeremy A. Roewe


Title: Vice President




--------------------------------------------------------------------------------




 
FARM CREDIT SERVICES OF AMERICA, PCA,
as a Lender




By: /s/ Ben Fogle    


Name: Ben Fogle


Title: Vice President








--------------------------------------------------------------------------------




AMERICAN AGCREDIT, PCA
as a Lender




By: /s/ Janice T. Thede    


Name: Janice T. Thede


Title: Vice President


 




--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            CoBank,
as a Voting Participant




By: /s/ Michael Tousignant    


Name: Michael Tousignant


Title: Vice President








--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            FARM CREDIT BANK OF TEXAS,
as a Voting Participant




By: /s/ Chris M. Levine    


Name: Chris M. Levine


Title: Vice President






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            FARM CREDIT MID-AMERICA, FLCA, fka
FARM CREDIT SERVICES OF MID-AMERICA, FLCA,
as a Voting Participant




By: /s/ Ralph M. Bowman    


Name: Ralph M. Bowman


Title: Vice President




--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            AgFirst Farm Credit Bank,
as a Voting Participant




By: /s/ Matt Jeffords    


Name: Matt Jeffords


Title: Vice President




--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            GreenStone Farm Credit Services, ACA/FLCA,
as a Voting Participant




By: /s/ Jeff Pavlik    


Name: Jeff Pavlik


Title: Vice President




--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            1ST FARM CREDIT SERVICES, FLCA,
as a Voting Participant




By: /s/ Lee Fuchs    


Name: Lee Fuchs


Title: Vice President, Capital Markets Group






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            Badgerland Financial, FLCA,
as a Voting Participant




By: /s/ Kenneth H. Rue    


Name: Kenneth H. Rue


Title: VP – Capital Markets








--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            AgCountry Farm Credit Services, PCA,
as a Voting Participant




By: /s/ James F. Baltezore    


Name: James F. Baltezore


Title: Vice President Agribusiness and Capital Markets






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            Farm Credit East, ACA,
as a Voting Participant




By: /s/ James M. Papai    


Name: James M. Papai


Title: Senior Vice President






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            FARM CREDIT WEST, FLCA,
as a Voting Participant




By: /s/ Ben Madonna    


Name: Ben Madonna


Title: Vice President






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:
United FCS, FLCA d/b/a FCS Commercial Finance Group,

as a Voting Participant




By: /s/ Lisa Caswell    


Name: Lisa Caswell


Title: Vice President






--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            AgChoice Farm Credit, FLCA,
as a Voting Participant




By: /s/ Joshua L. Larock    


Name: Joshua L. Larock


Title: Assistant Vice President




--------------------------------------------------------------------------------






VOTING PARTICIPANTS:            FRONTIER FARM CREDIT, ACA
as a Voting Participant




By: /s/ Stuart R. Hays    


Name: Stuart R. Hays


Title: Vice President




--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES
AS OF THE CLOSING DATE




Lender
Commitment
Applicable
Percentage
Northwest Farm Credit Services, PCA
$404,000,000.00
89.777777778%
Farm Credit Services of America, PCA
$26,000,000.00
5.777777778%
American AgCredit, PCA
$20,000,000.00
4.444444444%
Total
$450,000,000.00
100.000000000%









--------------------------------------------------------------------------------




SCHEDULE 4.01(f)




FARM CREDIT EQUITIES PURCHASED AT CLOSING




Northwest Farm Credit Services, ACA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class A Voting Stock ($5/share)
Certificate:        No (referenced on books only)


CoBank, ACB:
Purchase Price:    $1,000
Equity Purchased:    $1,000 worth of Class A Common Stock. The Borrower’s
capital account will grow over time, consistent with CoBank’s bylaws.
Certificate:        No (referenced on books only)


Farm Credit Services of America, ACA:
Purchase Price:    $1,000
Equity Purchased:    1 share of Class D Common Stock for $1000/share
Certificate:        No (referenced on books only)


American AgCredit, ACA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class C Common Stock for $5/share
Certificate:        No (referenced on books only)








--------------------------------------------------------------------------------




SCHEDULE 5.13

ENVIRONMENTAL MATTERS
None.






--------------------------------------------------------------------------------




SCHEDULE 6.13


FARM CREDIT EQUITY DOCUMENTS




Northwest Farm Credit Services, ACA Documents:
-Disclosure Statement
-2010 Annual Report
-September 30, 2011 Quarterly Financial Report


CoBank, ACB Documents:
-2012 Bylaws
-2012 Capital Plan
-Privacy Card
-Service Info
-Notice to Borrower
-Notice to Stockholder


Farm Credit Services of America, ACA Documents:
-Customer Information and Disclosure


American AgCredit, ACA Documents:
-Capitalization Bylaws
-Notice Regarding Minimum Investment
-Stock Letter
-2010 Annual Report
-Q3 2011 Quarterly Report








--------------------------------------------------------------------------------




SCHEDULE 7.01


EXISTING LIENS


None.






--------------------------------------------------------------------------------






SCHEDULE 7.05(c)




EXISTING SUBSIDIARY INDEBTEDNESS


None.






--------------------------------------------------------------------------------




SCHEDULE 10.02


CERTAIN ADDRESSES FOR NOTICES


Borrower:
Plum Creek Timberlands, L.P.
601 Union Street, Suite 3100
Seattle, WA 98101-1374
Attention: Laura Smith, Vice President and Treasurer
Telephone: (206) 467-3636
Facsimile: (206) 467-3797
Electronic Mail: laura.smith@plumcreek.com
Website Address:         www.plumcreek.com
with a copy to:
Plum Creek Timberlands, L.P.
601 Union Street, Suite 3100
Seattle, WA 98101-1374
Attention: Josè Quintana, Assistant General Counsel
Telephone: (206) 467-3694
Facsimile: (206) 467-3797
Electronic Mail: jose.quintana@plumcreek.com
Website Address:         www.plumcreek.com




Administrative Agent:
For operational notices (borrowings, payments, etc.):


Northwest Farm Credit Services, PCA
1700 South Assembly Street
Spokane, WA 99224
Telecopier: 509-340-5503
Telephone: 509-340-5440
Electronic Mail: participations@northwestfcs.com


Wire Instructions:


Northwest Farm Credit Services, PCA
ABA # 307088754
Account Number: 31531001
Account Name: NWFCS HQ Part – TAS Plum Creek
Attn: Technical Accounting Services






--------------------------------------------------------------------------------




For all other notices:


Northwest Farm Credit Services, PCA
1700 South Assembly Street
Spokane, WA 99224
Attention: Jim Allen
Telephone: 509-340-5555
Electronic Mail: participations@northwestfcs.com








--------------------------------------------------------------------------------




SCHEDULE 10.06(e)


VOTING PARTICIPANTS AT CLOSING




CoBank, ACB
Farm Credit Bank of Texas
Farm Credit Services of Mid-America, FLCA
AgFirst Farm Credit Bank
Northwest Farm Credit Services, PCA
GreenStone Farm Credit Services, ACA/FLCA
Farm Credit Services of America, PCA
1st Farm Credit Services, FLCA*
American AgCredit, PCA
Badgerland Financial, FLCA
AgCountry Farm Credit Services, PCA
Farm Credit East, ACA
Farm Credit West, FLCA
United FCS, FLCA d/b/a FCS Commercial Finance Group
AgChoice Farm Credit, FLCA
Frontier Farm Credit, ACA


* The participation of FCS Financial, PCA was assumed by 1st Farm Credit
Services, FLCA, an existing Voting Participant, on May 15, 2013.




